         Case 1:18-cv-09973-RA-OTW Document 62 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
CITIBANK, N.A.,                                                :
                                                               :
                         Plaintiff,                            :   18-CV-9973 (RA) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
LAW OFFICE OF RACHEL ZAMATA, LLC,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Pursuant to the directions given during the telephone conference held on June 3, 2020,

it is hereby ORDERED that:

              •    Defendant must produce documents responsive to Plaintiff’s document

                   demands #3 and #8 by Wednesday, June 10, 2020. Parties were directed to

                   meet and confer to draft a confidentiality order and submit it to the Court by

                   close of business June 5, 2020. If no confidentiality order is submitted, the Court

                   will enter its model protective order.

              •    The Court has reviewed the email, Bates No. CB0182, submitted by Plaintiff for in

                   camera review on June 3, 2020, and finds that the privilege designation is

                   correct.

              •    Discovery is extended to June 30, 2020. A joint status letter explaining whether

                   an additional extension is needed, what discovery still needs to be completed,

                   and how the additional time will be used, must be submitted by June 26, 2020.
       Case 1:18-cv-09973-RA-OTW Document 62 Filed 06/05/20 Page 2 of 2



The Clerk is respectfully directed to close ECF 54.

       SO ORDERED.



                                                        s/ Ona T. Wang
Dated: June 5, 2020                                   Ona T. Wang
       New York, New York                             United States Magistrate Judge
